Dismissed and Opinion Filed June 25, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00636-CR
                                      No. 05-18-00637-CR
                            CHRISTOPHER L. JONES, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 363rd Judicial District Court
                                   Dallas County, Texas
                    Trial Court Cause Nos. F95-00288-W & F95-00289-W

                             MEMORANDUM OPINION
                           Before Justices Lang, Myers, and Stoddart
                                    Opinion by Justice Lang
       On May 31, 2018, Christopher L. Jones filed notices of appeal for the above two cases. In
his notices, appellant states he was convicted on or about April 28, 1995.
       To challenge his convictions, appellant had to file his notices of appeal with the trial court
clerk within thirty days of the date sentence was imposed, that is, by May 30, 1995. See TEX. R.
APP. P. 4.1, 26.2(a)(1).    Appellant’s notices of appeal were untimely, leaving us without
jurisdiction over the appeals. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998)
(per curiam).
       We dismiss these appeals for want of jurisdiction.




                                                   /Douglas S. Lang/
Do Not Publish                                     DOUGLAS S. LANG
TEX. R. APP. P. 47.2(b)                            JUSTICE
180636F.U05
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 CHRISTOPHER L. JONES, Appellant                      On Appeal from the 363rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00636-CR         V.                        Trial Court Cause No. F95-00288-W.
                                                      Opinion delivered by Justice Lang, Justices
 THE STATE OF TEXAS, Appellee                         Myers and Stoddart participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 25th day of June, 2018.




                                                –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 CHRISTOPHER L. JONES, Appellant                      On Appeal from the 363rd Judicial District
                                                      Court, Dallas County, Texas
 No. 05-18-00637-CR         V.                        Trial Court Cause No. F95-00289-W.
                                                      Opinion delivered by Justice Lang, Justices
 THE STATE OF TEXAS, Appellee                         Myers and Stoddart participating.

       Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 25th day of June, 2018.




                                                –3–